Title: From Abigail Smith Adams to Catherine Nuth Johnson, 6 March 1811
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my dear Madam
Quincy March 6th 1811

The great quantity of snow upon the Ground has obstructed the travelling So much, that the post did not get in last week, and your Letter which Should have come by that Mail, did not arrive untill yesterday.
The Nomination and appointment of mr Adams, had been announced in the public papers, and in Some private Letters, before I received yours—
Supposing that his absence would be an insurmountable objection towards his appointment, the information you gave me upon the Subject, I rather considerd, as the wish of Some of his Friends; than as a practicable matter; the Nomination of mr Lincoln, was not a surprize to me, that of mr wolcott was—but I am disposed to make every allowence for a President of the United States, with respect to appointments. I know, for I have been witness to enough of it, how eagerly every office is Sought after, by both Parties, how urgent, how pressing, how importunate Candidates are for themselves, and Friends and often how painfull the task is, for a President to decide, between the merrits and qualifications of Rival Candidates. Much has been said of the dangers arising from Patronage believe me, there is more of torment, than pleasure or utility in it—
As this appointment of mr Adams was the voluntary act of the Presidents, without the knowledge or expectation either of his Father, or Mother, or any other Friend, in this quarter of the Union—I esteem it the more highly, and I consider it an honorable call for him to return to his Native Country. both his Father and I have written to him, and given him our reasons. why we think it encumbent upon him to accept the appointment, so unsolicitedly made, So cordially and unanimously confirmed, and so universally approved.
I have written immediatly to you that you might know my mind upon a Subject, which gives me more pleasure than if he had been Elected chief Majestrate of the united States. I hope he will So maturely weigh the Subject, as to remove from his mind, every objection, which has heretofore inclined him to think that he never would go upon the Bench
I would request of mr Pope, to express to the President, my gratification at the honorable manner—in which he has recalld him to his Country.
I will not permit myself to doubt of his return If his Life, and that of his family, are Spared, and I hope we shall see them before the close of the Present year. I am sure the prospect of it, will be hailed by mrs Adams with inexpressible joy, if I may judge from the Strain of all her Letters.
you must my dear Madam Strive to Support your Spirits. you have a double call for them; the Infant ospring of your dear Daughter must look to you, to Supply the place of her whom they have lost and to aid their Father in their Education—your son, no doubt would be a grand great Solace to you, but his Duty, and his interest call him away, to the Climate he is Seasoned. the Country, I have heard is delightfull, and he, much esteemed, and Respected in it—
we must look to the bright Side, as well as to the dark Shade of the picture, and balance our Comforts, against our Privations—and Surely we Shall have cause to rejoice—
I must request you to remember me to mr Hellen, whose health I hope may be reestablished, to mr and Mrs Pope my best wishes for an agreable journey, and health & prosperity, to miss Adelade, an invigorated Constitution, and a good Husband, to the rest of your Family ever comfort they need—our Grandsons request that I would present their Duty to you. they are elated with the hope of seeing their Parents return and with this Anticipated hope I Subscribe your Friend
A Adams